DETAILED ACTION
he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group 2 (Invention 2) in the reply filed on 12/03/2021 is acknowledged.  Claims 1, 11-17, and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 2-10 and 18-20 are under consideration in this Office Action.
	

Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 2-10 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The claims are drawn to a broad and widely varying genus of processes for producing a genus of bio-products, the process comprising the steps: (a) culturing a genus of Clostridium saccharoperbutylacetonicum cells that have one or more mutations in a genus of genes encoding polypeptides associated with sporogenesis in a liquid culture medium in a culture vessel, wherein the Clostridium saccharoperbutylacetonicum cells are ones which are capable of producing the bio-product, wherein the Clostridium saccharoperbutylacetonicum cells are ones which are capable of utilizing gamma-cyclodextrin as a carbon source, and wherein the culture medium comprises or is being fed gamma-cyclodextrin as a carbon source and optionally one or more other carbon sources, and optionally (b) harvesting and/or purifying one or more bio-products from the Clostridium saccharoperbutylacetonicum cells or from the culture medium.

According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the encompassed polypeptides associated with sporogenesis.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which one or more mutations in a genus of genes encoding polypeptides associated with sporogenesis allow the Clostridium saccharoperbutylacetonicum to utilize gamma-cyclodextrin to produce any bio-product.  
The specification as originally filed discloses a process for producing butanol, ethanol or acetone comprising the steps: (a) culturing sporulation-deficient Clostridium saccharoperbutylacetonicum cells in a liquid culture medium in a culture vessel, wherein the Clostridium saccharoperbutylacetonicum comprises one or mutations in the spoOA gene which codes for a mutated Spo0A polypeptide comprising the amino acid sequence of SEQ ID NO: 1 having a threonine substitution at position 261, wherein the Clostridium saccharoperbutylacetonicum utilize gamma-cyclodextrin as a carbon source, and wherein the culture medium comprises or is being fed gamma-cyclodextrin as a carbon source and optionally one or more other carbon sources, and optionally (b) harvesting and/or purifying butanol, ethanol or acetone from the Clostridium saccharoperbutylacetonicum cells or from the culture medium.
.

6.	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that Clostridium saccharoperbutylacetonicum N 1-4(HMT) and Clostridium saccharoperbutylacetonicum N1-504 is required to practice the claimed invention.  As such the bacterial strains must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC § 112, first paragraph, may be satisfied by a deposit of the bacterial strains.  The process disclosed in the specification to make and/or obtain the bacterial strains does not appear to be repeatable.  It is not apparent if the source materials to make the bacterial strains are both known and readily available to the public. 
Applicants’ referral to deposit numbers ATCC 27021 and ATCC 27022 is noted but is considered insufficient assurance that all of the conditions of 37 CFR 1.801-1.809 have been met since there is no indication in the specification as to public availability.
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by the applicant, or a statement by an attorney of record over his/her signature and registration number, stating that the specific microorganism has been deposited under the 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809 and MPEP 2402-2411.05, the applicant may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his/her signature and registration number, showing that:
(1)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(2)	all restriction upon availability to the public will be irrevocably removed upon granting of the patent;
(3)	the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
(4)	the deposit will be replaced if it should ever become inviable.
The inventions listed as Inventions 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
US20150368678 (12/24/2015; PTO 892) in view of Sandoval et al. (BIOTECHNOLOGY FOR BIOFUELS, vol. 8, no. 1, 1 December 2015; IDS filed 04/09/2020), Accession J7FTL3 (31-

	US20150368678 teaches a process for culturing a microorganism, the process comprising the step: (i) culturing a Clostridium sp. including Clostridium saccharoperbutylacetonicum in a culture medium in a culture vessel in the presence of a polysaccharide, wherein the Clostridium sp. is one which produces a CGTase, and wherein the polysaccharide including cyclodextrin is one which is a substrate for the CGTase (see claim 1 and paragraphs [0014]-[0046]).  US20150368678 teaches issolation of butanol, acetone and/or ethanol from the culture medium may be carried out by any suitable means including gas-stripping, pervaporation, distillation and solvent extraction (see paragraph [0043]).
	The teachings of the reference differ from the claims in that the Clostridium saccharoperbutylacetonicum does not comprises one or mutations in the spoOA gene which codes for a mutated Spo0A polypeptide comprising the amino acid sequence of SEQ ID NO: 1 having a threonine substitution at position 261

	Sandoval et al. teach whole-genome sequence of an evolved Clostridium pasteurianum strain reveals Spo0A deficiency responsible for increased butanol production and superior growth (see entire publication and abstract especially Results sections pages 2-15).

	Accession J7FTL3 teaches the Clostridium saccharoperbutylacetonicum Spo0A polypeptide comprising the amino acid sequence that is 100% identical to SEQ ID NO: 1 and encoding polynucleotide (see attached record).

Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by modifying the Clostridium saccharoperbutylacetonicum of US20150368678 to be sporulation-deficient where the spoOA gene encoding the Spo0A polypeptide of Accession J7FTL3 is mutated and inactivated by substitution of threonine at position 261 using the protein engineering strategies of Bornscheuer et al., culturing the modified Clostridium saccharoperbutylacetonicum in a culture vessel having culture medium comprising gamma-cyclodextrin as a carbon source, and harvesting and/or purifying butanol, acetone and/or ethanol from the culture medium as taught by US20150368678.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have simple fermentation process using sporulation-deficient Clostridium saccharoperbutylacetonicum to produce butanol, acetone and/or ethanol from gamma-cyclodextrin where Sandoval et al. teach that Spo0A deficiency is responsible for increased butanol production and superior growth.  It would have been obvious to adjust the amounts of gamma-cyclodextrin in the culture media recited in claims 8-10 as routine optimization and/or as desired in order to allow the Clostridium saccharoperbutylacetonicum to produce large amounts of butanol, acetone and/or ethanol.  It would have been obvious to use any of the Clostridium sacchlaroper!butylacetonicfum strains recited in claims 18-20 as routine optimization and/or as desired in order to produce large amounts of butanol, acetone and/or ethanol using sporulation-deficient Clostridium saccharoperbutylacetonicum.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because modifying Clostridium saccharoperbutylacetonicum to produce products are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.





Conclusion

9.	No claim is allowed.  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652